SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) February 6, 2008 SUSSEX BANCORP (Exact name of registrant as specified in its charter) New Jersey 0-29030 22-3475473 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 200 Munsonhurst Road Franklin, New Jersey 07416 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code(973) 827-2914 Item 2.02.Results of Operations and Financial Condition. The information in this section, including the information contained in the press release included as Exhibit 99.1 hereto, is being furnished pursuant to this Item 2.02 and shall not deemed to be “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that Section.In addition, this information shall not be deemed to be incorporated by reference into any of the Registrant’s filings with the Securities and Exchange Commission, except as shall be expressly set forth by specific reference in any such filing. On February 6, 2008, the Registrant issued a press release announcing its financial results for the year ended December 31, 2007.A copy of the February 6, 2008 press release is included as Exhibit 99.1 hereto. Item 9.01.Financial Statements and Exhibits. (d) Exhibits. Exhibit Number Description 99.1 Press Release dated February 6, 2008 regarding financial results for the year ended December 31, 2007. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, Sussex Bancorp, has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. SUSSEX BANCORP (Registrant) Dated: February 8, 2008 By: /s/Candace A. Leatham CANDACE A. LEATHAM Executive Vice President and Chief Financial Officer -2- EXHIBIT INDEX CURRENT REPORT ON FORM 8-K Exhibit No. Description Page No. 99.1 Press release dated February 6, 2008 announcing the Registrant's results for the year ended December 31, 2007. 4-7 -3-
